IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: J.C.F., A MINOR        : No. 417 EAL 2018
                                           :
                                           :
PETITION OF: Y.F., MOTHER                  : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN THE INTEREST OF: J.C.F., III, A         : No. 418 EAL 2018
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal from
PETITION OF: Y.F., MOTHER                  : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht files a Dissenting Statement.